RENFRO, Justice.
Based upon a jury verdict and “undisputed evidence”, the trial court entered judgment for attorney’s fee in favor of ap-pellee Wilson against appellant DeBus.
Appellant’s first point of error contends the court erred in failing to sustain his exception that appellee’s cause of action was barred by limitation. It does not appear affirmatively from the face of the petition that appellee’s asserted cause of action is barred by limitation. The court, therefore, did not err in overruling appellant’s exception. 28 Tex.Jur., p. 292, sec. 198.
Appellant next argues the court erred in failing to “charge” the jury on failure of consideration and accord and satisfaction. The transcript does not show any request by appellant for any issue or *709instruction on failure of consideration and accord and satisfaction; hence, he waived such defenses. Rule 279, Texas Rules of Civil Procedure.
Affirmed.